Citation Nr: 0719890	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  02-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  He also had other unverified service with the South 
Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.  In July 2004, the veteran testified at a 
Travel Board hearing before an Acting Veterans Law Judge. 

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in May 2007, the veteran requested a 
hearing before a Veterans Law Judge of the Board, either at 
the RO (Travel Board hearing) or by videoconference.  Later 
in a statement received in June 2007, the veteran clarified 
his request, requesting a hearing before a Veterans Law Judge 
at a Travel Board hearing.  
 
The record reflects that the veteran previously provided 
testimony at a Board hearing in July 2004.  However, the 
Acting Veterans Law Judge who conducted that hearing is no 
longer employed at the Board.  Pursuant to 38 C.F.R. § 
20.707, the Veterans Law Judge who conducts a hearing shall 
participate in the final determination of the claim.  Because 
of this, the veteran would be entitled to a new Board hearing 
even if he had not submitted his May and June 2007 hearing 
requests.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request for a Travel Board hearing.  The 
RO should notify the appellant and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the 
Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




